UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF INDIANA

In re HHG Distributing LLC Case No. 47-01354-14
Debtors: :

MONTHLY OPERATING REPORT
HHG Distributing LLC

INDEX TO CONDENSED FINANCIAL STATEMENTS AND SCHEDULES

CONDENSED FINANCIAL STATEMENTS Page
Condensed:Statement of Income: 2
Condensed Balance Sheet 3
Condensed Staternent of Cash’ Flows 4

SCHEDULES
Schedule t- Tofat Disbursements 5
‘Schedule 2- Bank Reconciliations 6
‘Schedule'3- ‘Total-Disbursements to Retained Professionals 7
Schedule 4- Summary of Unpaid Post-Petition Debts / 8
Schedule:'5- Schedule of Federal, State, and Local Taxes Collected, Received, Due or Withheld 9
Schedule 6- Accounts Receivable Aging 10
Schédule7- Questionnaire 11

| declare urider penalty of perjury (28 U.S.C. Section 1746).that this report and the documents attached are true and

correct tothe best of my knowledge and belief.

 

 

 

 

  

 

 

 

 

Signature of Debtor. Date
Signature_of Joi Epi a 2- Date f
Signature of Autfforized individual” Date ° ©
CHIN Koweees CEO CFO :
‘Printed Name of Authorized Individual Tile of Authorized Individual

 

* Authorized individual must-be an officer, director, or shareholder if debtor is-a corporation; a partner: if debtor is a
partnership; a: manager or member if debtor is a limited liability company.

1 of 1
Case 17-01302-JJG-11 Doc 2972 Filed 01/02/20 EOD 01/02/20 11:14:19 Pg 2 of 12

cL JO?

ewoouU| 38N

Qyeueg)sasuedx3 xe] ewooul

SOxeL a1ojoq awWOdY]

(asuadxy)auoouy JeYIO
you ‘asuadx3 jsaueyu|

ewoou; Buyesedo

sesuedxg Buyjesodo jejoL

s}qeq peg
a@suadxy Sad|AIEg jonpoldg
esuedxy sajes pue aayeys|uIUpY
uojezpouury pue uojeeideg
yq9q Jo JUsWYsINBuAxy Ajey UO sso7TjUIeED
TON ‘Guaueg) asusdxy uoNesUsdWOD yO0}S
$904 |BUCISSIJOld
$90 uoHoOesueI) yUeg
JUaWUle}ya}UZy pue feAel)
SedIAIag saho|dwig
asusdxy eben,
syeueg sakojdwiy
(Jed1Ipay-UON) eouensu AUedwoD
SsoueuajUleW pue jedey
suolyeolunwwo0D Byeq
$]soD Aouednoo9
JON ‘asusdxy Bulseapy
isesuadxg Buyesedo

 

- Word S809
. PIOS Spo0H Jo SOD
- ¢ sales JON

 

 

6L0z ‘OE J8quIeAON (spuesnoys uj)
0} GL0Z ‘} JaquieAoN
JO popted a4} 104

(pez[pneun) ewosu] jo jusweje}g poyepl}osu0y pesuepu0D
NOISS3SSOd NI SYOL30 GNV SYOLE3aG
OTT Bupnqujsid SHH
19 Pg 3of12

14:

Case 17-01302-JJG-11 Doc 2972 Filed 01/02/20 EOD 01/02/20 11

eLJo€

 

 

 

 

 

 

 

 

 

 

WOYO ,SAapjoyyxIo}g pue seiysqer] /e}o)

YIYOQ ,SJBP]OYYIO}S ]e}01
jeydeo ul-pleg jeuoNIPpy
yooys Ainseal |,
(ayeq payejnwnooy) / sBulwey pauleyoy
yooys uoWWOD
YOO}IS PaVajad

Sorqer] jejoL

asiwoidwoy 0} a{qns saniqery
senyiqer] wWia}-Bu07 Jewo
uoesusdwoy paejeq 17

Juey paeajeq

SOMIQE!] JUSIIND |BJOL

sueo] diG

Auger xe, pavayeq

sasuadxg peniosy Jeu

Auger pied yIg paweapaiun

Spunjey ‘s}IPasQ ‘sisodaq JawoysnD Bulpue}sno
ajqeked sjunoooy

HOYOS ,SJBpjOyuHIo}S pue sayiiqery

sjassy |e}0L

ION ‘slassy JOUIO

JON ‘Symewepely

Iwpoos

JON ‘sos4 Buloueuly pezyeydeo
JON ‘juswidinby pue Ayedolg

sjJassy JUdIIND [e}OL
aIqeAlsoay sexe] eLwuOdU|
sjessy JaulO pue sosuadxg pledajq
SONO}JUSAU SSIPUBYOE|y
JBUIO - BIqeAlaoey sjunoDOy
TON ‘B]QeAIs00y SjunosoY apes) pue pied pap
yseo
sjassy

 

6LOC/OC/LL
40 sv

(spuesnoy! uj)

(pepneun) Joous eourjeg peyepljosuoy pesuepuoyg
NOISSASSOd NI SYO.LE30 GNV SYO.LasaG

O71 Bupnqu3sid SHH
Case 17-01302-JJG-11 Doc 2972 Filed 01/02/20 EOD 01/02/20 11:14:19 Pg 4of12

CLJOV

 

 

 

 

6102 ‘Oe sequieAon
0} 6102 ‘| 49qUIe@AON
JO PoHdg 84} 104

pouled jo pua ye sjugjeainba yseo pue yseD
pousd Jo Buluuihaq ye sjuajeainbe yseo pue ysen

sjuajeainba yseo pue yseo uy (eseeJoep)/esealou]

WPS Jo aul] uO (sjuaWAeday) shuImoJJOg JOeN
rsoayoe Buroueuls wo smoy yseo

Samajoe HuNseau| ul pesn yseo JON

00

juewdinba pue Ayedold Jo eyes Woy speedos

juswdinbe pue Ayedold Jo saseyoing
ssaHlanoe Buyseaul woz smo YseD

sanianoe Buneiado (ui pasn) Aq papiAoid yseo Jen
:santanoe Buyeszedo wos smoy yse9
(spuesnoy, uj)

(peypneun) smoj4 yseo jo yuaUA}e}5 peyepy}osuog pesuepuog
NOISS3SSOd NI SYOL83C GNV S¥YOLas0
O77 Buynq!jsig HH
Case 17-01302-JJG-11 Doc 2972 Filed 01/02/20 EOD 01/02/20 11:14:19 Pg5of12

ZL JOG

- $ LL-VOELO-ZL O71 Bunnquisid SHH
sjuswesingsig JOquINN eseg Ayyjuy yebe7

 

6LOZ ‘OF JEQUIOAON 0} 6102 ‘| JaqUIeAON JO pola ay} 404
(spuesnoy, uj)

(peypneun) AQUy jebe7 polls Aq syuewosingsiq [201
NOISSASSOd NI SYOLASG GNY SYOLaad
O71 Supnqiisid SHH
Case 17-01302-JJG-11 Doc 2972 Filed 01/02/20 EOD 01/02/20 11:14:19 Pg6of12

ZtJo9

OT? Buynquisia OHH Aq pjey ere sjunoooe yueg ON “FILON

 

paljuccey ayeq jo sy

sourjeg Jaipe]

aouejeg yueg

uonduosaq

103}990

# yoy yueg awen junoooy yoy WO
(spuesnoy, uj)

(peypneun) suoneliauocey yueg
NOISSASSOd NI SYHOLE30 GNV SYOLEsa
O77 Bunnquisig SHH
Case 17-01302-JJG-11 Doc 2972 Filed 01/02/20 EOD 01/02/20 11:14:19 Pg 7 of12

cL JOL

"6L0Z JeQUIcAON YBnoJU) ased ay) jo JUsWIadUELULUOD LOY} JeUdISsajold YORA 0}

s10}q9q au) Aq yuaWAed Joy JapsJo WNOD Aq peno.sdde 9am Jeu) sosuadxe pue $a9} JO JUNOWe BU} JUSSedo1 sjuNOWe panciddy ({)

 

 

 

- $ ges'6 $ [R101

- $ 09 $ saomes je62] 471 ‘31090 8 ONFOIO NMOUG NVAdIHO
- $ 9EL $ seomieg Aojdnuyueg O11 SSSNAW10S NIAVD
- $ - $ saoiles Aojdnuyueg dNOUD NVOIMSAWY LVS
- $ - $ seaaieg Aojdnsyueg dT1 sv
- $ - $ sadlAles Aojdnuyjueg d77 LYVMA3LS 8 TIVH SLVOHO
- $ - $ saayag Aoydnuyueg dT] STSINVO YanVvd AYOAVS
- $ - $ seainieg Aojdnsyueg SN dT1 YAdld V1G
- $ 9S¢ $ sao|les Aoydnuyjueg “ONI AONIAONd
- $ 92e'% $ seonas Aojdnuyueg d711Ad1009
- $ 99 $ saoialesg Aojdnsyueg SYANLaVd ONVLIS TVW
- $ £02 $ sao|iag Ajjdnuyueg d71 110d WhvVaNa3¥9 WVHONIA
- $ 8e6'l $ saoias |e6e7 d11 YSTIW ADI
- $ - $ saotaseg Aojdnsyqueg ONI ANVdIOO 8 ONVOSY ‘NTIINOG
- $ €cr'z $ saaiaies Aojdnuyueg OTT dNOYS HONVSSSY AaTSWYsa
- $ - $ seointas Aojdnuyueg ON! ANVdWO9 8 SNVIOOIN “TSAILS
- $ gZ9'L $ seomuas jeba7 d11 SNINDO" 8 SIMAT ‘NYOYOW

sjuswesingsig (L) syunowy peaoiddy S[BUOISSOJOlg poulejoy

 

6102 ‘OF JEQUIOAON 0} 61.02 ‘| JOQUIGAON JO Polied 84} 104
(spuesnoy, uj)

(peypneun) sjeuoissejoig paulejyoy 0} sjueWeSsiNgsiq [BIOL

NOISS3SSOd NI SYOLG3Sd GNV SYOLEa3gG
‘ou ‘seouelddy BBols
Case 17-01302-JJG-11 Doc 2972 Filed 01/02/20 EOD 01/02/20 11:14:19 Pg 8of12

Zh jog

 

$1990 _UONed-380d [F1OL

 

Jeo

 

uonesusduioy peLlajeg 12

 

ley paLiajag

 

Augen psed WI peweepesuny

 

 

Spunjey ‘s}pesd ‘syisodeq JewojsnD Huipueys}nO

 

SJepisuj 0} eng syunowy,

 

$984 JEUOISSofolg

 

 

swueWAeg vOHoe)}O1q elenbapyjqeq peinoes

 

SeAlesey eoueinsuy

 

siqekeg sentian

 

~ Bulpling-seseequey

 

 

aiqekeg sexe.

 

 

ajqeked sabe,

 

 

 

 

 

 

 

eiqeded sjunoooy,

(LL-poelo-2t) O77 Bunnqunsid SHH
(spuesnoy, uj)

6LOz/0E/F1 0 sy

(pay|pneun) s3qaq Uo]}}9q-}80d Pledun Jo ArewuINS
NOISS3SSOd NI SHOLaAC GNV SYOLaza

9717 Bupngysiq SHH

 
cL JOG

 

 

HHH HH GIN

HAHAH 6 8H Ol

AHHH HF 1

HAHAH GH HIS

 

 

BAO S10

 

AHH 8 9/1

 

BHA He

 

AAAS GH

 

JB07 pue aje}g jejo]
480
Auedosg jeuosisd
Ayedolg (eay
quawAojduaun
asioxy
esp) pue sajes
Buipjouyin
je907J pue 9}e3¢

Sexe] |B1apag eyo]
Swoou
juswAojdweaup)
Johoidwig - YOIs
aeAq(dwiy - YOls
Buipjouyyin
jesepeg

 

(spuesnoy, uj)

(pey!pneun) pjsyyAA Jo eng ‘peajevoy ‘peyoaijo9 sexey J8907] 9 ‘a}e}g ‘}e1opay Jo oInpayos
NOISS3SSOd Ni SHOLG3d GNV S¥OLasa

OTT Bunnquisiq SHH
Case 17-01302-JJG-11 Doc 2972 Filed 01/02/20 EOD 01/02/20 11:14:19 Pg 10o0f 12

cb Jo OL

 

 

SALON

JON ‘a1geAlaoay sjunoooy
aIqHOE]]00UN palepisueD JUNO
a|qealaoay sjunosoy [e101

+16

06 >

 

 

: $
aqealedey sJUuNOooY epesL
pure piey "pas fej0)

alqeajaoay
sjunoooy epest

So[qealooay

pled Wpal

Buiby aiqeaissoy sjunoooy

610% ‘OE LeqUIeAON JO SY

poled Bupiodes ayy Jo pua ay) ye aIqeatsoay syuNoooy JeI]0 |

(Bulpunz pfjuBblgysyeqabieyo/sjuewysnipy/sowayy Wpeig/syooAA) sjuswysnipy 4810 -
poled ey) Buunp payayjoo sjunowy -

polisd ayy Buunp payjiq syunowy +

poled Bulodsy ay) jo BuluuiBeq ay} ye aiqealsoey sjunoooy |e10 |

UO}EIJOUCOY BIqeAls.oy s}UNODDY
6L0Z ‘Of JeqUIOAON Jo sy
(spuesnoy, uj)

(pejipneun) Buliy ejqealesay syunoooy
NOISS3SSOd Ni SYOLaad GNV SYOLasa
977 Bunnquysig SHH
19 Pgilof12

14:

Case 17-01302-JJG-11 Doc 2972 Filed 01/02/20 EOD 01/02/20 11

ZL JO LL

 

 

 

31eqQ

owen yueg

JOqUINN JOO

 

ssauisng

 

asodind

 

SWeN JuNooOY

 

“€-LO0b BINyY [2907 sremeEjaq Bu) 0O} JUensind

uoHeUsWUNdOp pauinbes ay) spiAoid pauado uaaq sey JUSW}SeAU! UB J “(s)JUNODDe pauado au} BuiAyquep!
UoHeJUSUNDOP aplAoid ‘sa }| gpoed Burodeas ay Buynp pauedo useq yuNoooe yueg Aue sey “¢

 

“moleq UOeUe|dxe Ue aplAoid

‘ou J] {j0aye UW seBesan0d soueunsul Avessadeu Jayjo pue ‘Ayer [2soUSB ‘UoesSUadLUOD SIaYIOM Bly “y

 

“mojeq UoHeueldxe Ue aptAodd ‘ou J] ZAJOUUI) pally UIQ SUIN}OJ xe} UONed-jsod IJe BAH “¢

 

“Mojaq UO}eUe|dxs Ue BpIAoid ‘sek J} ZpoLad Buniodas
Sly} JuNodde UOlssassod U! JO}qQap e UeY} JayjO JUNODIe Aue WO} pesingsip Uaeq spuny Aue aney “Zz

 

 

 

 

“mojaq UoleuRldxXe Ue placid ‘soak 4

Epovied Buljiodel siyj ssauisng Jo asinoo /eUOU Sy} apis}no pegysue) JO pjos Usaq sjasse AUB eARH *}

 

ON

Sa,

elreuuosany
NOISS4SSOd NI SYO.LE3d GNV SYOLagaa
977 6uiynq43sid QHH

 
 

Case 17-01302-JJG-11 Doc 2972 Filed 01/02/20 EOD 01/02/20 11:14:19 Pg 12 of 12

  

HHG Distri butin
17-01304-11

 

 

 

 

Total AP

Trade Pre
Import tn-Tran

Unapplied Credits (UA/LC)

Open Rec Pre
Pay By Scan
Exp Pre

LC's

Utilities Pre
Total Pre

Trade Post
Exp Post

Cash In-Transit
Utilities Post
Other AP
Accounting
Open Rec Post
Pay by Scan
Misc/Variance
Total Post

Total Itemized AP

 

Variance

 

 

 

 

 

 

 

 

 

 

™ This tab is not part of the published package...just for reference in answering questior

Other Accrueds Breakout P12 P11
Accrued Compensation & Benefits

Accrued Sales & Property Taxes

Accrued Advertising

GB Accrual

Self-insured Reserves

Other (def. inc. taxes, prof fees, CAM, utilities, etc.)
